Citation Nr: 1725049	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychosis, depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has since been transferred to the RO in Providence, Rhode Island.

In May 2015, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In July 2015, the Board remanded these matters for additional development. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.



CONCLUSION OF LAW

The criteria for entitlement to a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran's claim of entitlement to initial compensable evaluation for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the May 2015 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was afforded VA audiology examinations in October 2011 and September 2015 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the Board is cognizant that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  However, based on the Veteran's assertions during the September 2015 VA mental disorders examination that the SSA benefits were awarded based on psychiatric disorders, the Board finds that SSA records are not pertinent to the initial rating issue adjudicated below.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Veteran's claim was previously before the Board in July 2015 and remanded for additional evidentiary development, to include obtaining VA treatment records as well as VA examination reports.  Based on a comprehensive review of the record, the Board finds substantial compliance with the July 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran was awarded service connection and assigned an initial noncompensable rating for bilateral hearing loss under Diagnostic Code 6100, effective June 6, 2011.  In written statements and hearing testimony, the Veteran asserted that he seeks an initial compensable evaluation for his service-connected bilateral hearing loss during the appeal period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

In October 2011, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
20
55
65
LEFT
25
25
65
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 42.5 decibels for the right ear (rounded up to 43 decibels) and 42.5 decibels for the right ear (rounded up to 43 decibels) in the left ear.  Speech recognition ability of 100 percent was noted in each ear using the Maryland CNC word lists.  Applying the above results from the October 2011 VA examination report to the Rating Schedule, shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In September 2015, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
25
35
50
LEFT
25
15
40
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 35 decibels for the right ear and 37.5 decibels for the left ear (rounded up to 38 decibels).  Speech recognition ability of 100 percent was noted in the each ear using the Maryland CNC word lists.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, noting that the Veteran had recently been fit with binaural amplification through VA.  Applying the above results from the September 2015 VA examination report to the Rating Schedule, shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a rating greater or less than the noncompensable rating currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted, as neither the Veteran nor his representative has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied.


REMAND

The Board's review of the record reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, psychosis, depression, and schizophrenia, is warranted.

As an initial matter, evidence of record, specifically the Veteran's history given during the September 2015 VA mental disorders examination report, reflected that he had been awarded disability benefits from the Social Security Administration (SSA) based on his claimed psychiatric disorder.  The Board notes that when records were previously obtained from Social Security Administration in 2011 and 2012, the claim was in a denied status.  Any new records associated with a claim or award for SSA disability benefits, particularly medical records, could shed additional light on the service connection claim currently before the Board.  As such, any available records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Finally, any updated VA treatment records should be obtained.  The record contains VA treatment records from the Boston VA Medical Center (VAMC) most recently dated in February 2015 and from the Providence VAMC most recently dated in July 2015.  Therefore, on remand, updated VA treatment records, from the Boston and Providence VAMCs, to include all associated outpatient clinics, dated since February 2015 and July 2015, respectively, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

2.  Obtain treatment records pertaining to the Veteran's claimed acquired psychiatric disorder from Boston VAMC for the time period from February 2015 to the present as well as from Providence VAMC for the time period from July 2015 to the present and associate them with the record.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, psychosis, depression, and schizophrenia, must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


